NUMBER 13-14-00733-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JUAN JOSE LOPEZ, JR.,                                                                     Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 111th District Court
                             of Webb County, Texas.



                                             ORDER
     Before Chief Justice Valdez and Justices Rodriguez, and Garza
                            Order Per Curiam

        This cause is before the Court on appellant’s motion to supplement the clerk’s

record. 1   The clerk’s record in this cause was filed on December 10, 2014, and a

supplemental clerk’s record was filed on December 11, 2014.                  According to appellant,



1This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
defendant’s requested jury instructions are not included in the clerk’s record because the

original document is lost.    Appellant requests that he be allowed to supplement the

clerk’s record with a copy of the “Defendant’s Requested Jury Instructions” attached to

the motion.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the clerk’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.5(e), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a complete clerk’s record, and shall enter any orders required to

avoid further delay and to preserve the parties’ rights. If a filing designated for inclusion

in the clerk’s record has been lost or destroyed and the parties cannot agree, by written

stipulation, for a copy of that item to be included in a supplemental record, the trial court

shall determine what constitutes an accurate copy of the missing item and order it to be

included in the clerk’s supplemental record. Determining what constitutes an accurate

copy of the missing item in the clerk’s record is, thus, a determination to be made by the

trial court. Accordingly, we DENY appellant’s motion to supplement the clerk’s record

with the “Defendant’s Requested Jury Instructions.”

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

                                             2
Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
19th day of February, 2015.




                                              3